DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 9 and 16 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding receiving command execution data from a testing sub-system, the command execution data comprising a block address that identifies  a target functional component from among the plurality of functional components, a register identifier that identifies a design for testability (DFT) register from among a set of DFT registers in the target functional component, and command data; converting the command execution data to a serial command; committing the serial command to the DFT register of the target functional component corresponding to the block address based on the register identifier. The prior art of record teaches intelligent agents in an ASIC that are connected to logic or memory and can be addressed individually and control the passage of test data being sent to logic cells and blocks (see Andreev col 22 line 42 – col 23 line 24). The prior art of record doesn’t teach or fairly suggest, alone or in combination, receiving a command from a sub-system that comprises a block address identifying the component the command is intended for and a DFT register identifier and committing the command to a DFT register of the target component as required by independent claims 1, 9 and 16.
Because claims 2-8, 10-15 and 17-20 depend directly or indirectly on independent claims 1, 9 and 16, these claims are considered allowable for at least the same reasons noted above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181